Title: To Alexander Hamilton from George Clinton, 2 September 1782
From: Clinton, George
To: Hamilton, Alexander



Poughkeepsie [New York] Septr. 2nd. 1782
Sir

I am favored with your Letter of the 25th. Ulto. previous to which with a view of accelerating the collection of the last Tax I had prepared & have since dispatched a circular Letter to the several County Treasurers urging them & the other Officers concerned to a prompt execution of their Duty or that in Case of Neglect the Penalty of the Law will without favor be put into Execution.
I have not received Information from all the Counties but in this and some others I know the Business is in good Train and am led to hope that the Taxes will be speedily collected & paid in.
My Agents employed to procure Monies on loan had sometime since transmitted me a small Sum but not sufficient to answer the Orders of the Legislature in favor of the Delegates and some other public matters. As the Channel through which this money is procured is subject to interruption & disappointment I cannot at present inform you of any Sum to be depended on; but I expect soon to see or hear from the Gentlemen & you may rest assured of being informed of the Result without delay.
I am with great Respect    & Esteem Sir    Your most Obedt. Servt.

Geo. Clinton
Colo. Hamilton

